UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December21, 2010 INVESTORS BANCORP, INC. (Exact name of registrant as specified in its charter) Delaware 0-51557 22-3493930 (State or other jurisdiction of (Commission File No.) (IRS Employer incorporation) Identification No.) arkway, Short Hills, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (973)924-5100 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On December 21, 2010, Domenick A. Cama, Senior Executive Vice President and Chief Operating Officer, was appointed to the Boards of Directors of Investors Bancorp, Inc. and Investors Savings Bank, effective January 1, 2011.Mr. Cama has been employed by Investors Savings Bank since April 2003.There are no transactions between the Company and Mr. Cama that are required to be disclosed pursuant to Item 404(a) of SEC Regulation S-K. On December 21, 2010, Richard S. Spengler, Executive Vice President and Chief Lending Officer, was made a participant in the Executive Supplemental Retirement Wage Replacement Plan maintained by Investors Savings Bank (the “Wage Replacement Plan”). The Wage Replacement Plan is designed to provide participating named executives with annual income generally equal to 60% of such executive’s highest average annual base salary and bonus (over a consecutive 36-month period within the last 120 consecutive calendar months of employment) reduced by the sum of the benefits provided under the existing tax-qualified defined benefit pension plan and the annuitized value of his or her benefits payable from the defined benefit portion of the Supplemental ESOP and Retirement Plan sponsored by Investors Savings Bank.There is a complete description of the Wage Replacement Plan in Investors Bancorp’s Definite Proxy Statement filed with the Securities and Exchange Commission on September 23, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. INVESTORS BANCORP, INC. DATE:December 22, 2010By:/s/ Kevin Cummings Kevin Cummings President and Chief Executive Officer
